                            ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                        )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                     :(67(51 ',9,6,21

                                              12 &5)/

    81,7(' 67$7(6 2) $0(5,&$

               Y
                                                                                      25'(5
    5(*,1$/' +,/721 %(/721

                               'HIHQGDQW


           7KLV PDWWHU LV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V SUR VH PRWLRQ IRU KDOIZD\ KRXVH SODFHPHQW

RU FRPSDVVLRQDWH UHOHDVH '(   7KH JRYHUQPHQW KDV QRW UHVSRQGHG WR WKH PRWLRQ DQG LQ WKLV

SRVWXUH WKH LVVXHV UDLVHG DUH ULSH IRU UXOLQJ )RU WKH UHDVRQV VWDWHG EHORZ WKH FRXUW GHQLHV WKH

PRWLRQ

           2Q $XJXVW   GHIHQGDQW SOHDGHG JXLOW\ WR RQH FRXQW RI SRVVHVVLRQ RI D ILUHDUP DQG

DPPXQLWLRQ E\ D FRQYLFWHG IHORQ LQ YLRODWLRQ RI  86&   J  2Q -DQXDU\   WKH

FRXUW VHQWHQFHG GHIHQGDQW WR  PRQWKV¶ LPSULVRQPHQW DQG WKUHH \HDUV¶ VXSHUYLVHG UHOHDVH 2Q

-DQXDU\   GHIHQGDQW ILOHG GLUHFW DSSHDO RI KLV MXGJPHQW RI FRQYLFWLRQ ZKLFK UHPDLQV

SHQGLQJ LQ WKH 8QLWHG 6WDWHV &RXUW RI $SSHDOV IRU WKH )RXUWK &LUFXLW

           2Q $SULO   GHIHQGDQW ILOHG WKH LQVWDQW PRWLRQ IRU KDOIZD\ KRXVH SODFHPHQW RU

FRPSDVVLRQDWH UHOHDVH 'HIHQGDQW VHHNV FRPSDVVLRQDWH UHOHDVH LQ OLJKW RI KLV ULVN RI FRQWUDFWLQJ

WKH FRPPXQLFDEOH GLVHDVH NQRZQ DV &29,' ZKLOH LQFDUFHUDWHG DQG EHFDXVH WKH UHJLRQDO MDLO

IDFLOLW\ ZKHUH KH ZDV KRXVHG ZKHQ KH ILOHG WKH PRWLRQ ODFNV YRFDWLRQDO WUDLQLQJ DQG UHKDELOLWDWLRQ





           6LQFH WKH ILOLQJ RI WKH LQVWDQW PRWLRQ GHIHQGDQW KDV EHHQ WUDQVIHUUHG WR D IHGHUDO SULVRQ FRPSOH[ LQ $WODQWD
*HRUJLD



               Case 5:18-cr-00113-FL Document 99 Filed 04/29/20 Page 1 of 3
SURJUDPPLQJ 'HIHQGDQW DOVR DOOHJHV WKDW KH LV HOLJLEOH IRU KRPH FRQILQHPHQW RU KDOIZD\ KRXVH

SODFHPHQW EXW WKH %23 KDV GHOD\HG DUUDQJLQJ VXFK SODFHPHQW GXH WR WKH SDQGHPLF

       $V DQ LQLWLDO PDWWHU WKH FRXUW LV ZLWKRXW MXULVGLFWLRQ WR JUDQW FRPSDVVLRQDWH UHOHDVH RU

RWKHUZLVH PRGLI\ GHIHQGDQW¶V WHUP RI LPSULVRQPHQW ZKLOH KLV DSSHDO LV SHQGLQJ 6HH *ULJJV Y

3URYLGHQW &RQVXPHU 'LVF &R  86              ³7KH ILOLQJ RI D QRWLFH RI DSSHDO LV DQ

HYHQW RI MXULVGLFWLRQDO VLJQLILFDQFH ± LW FRQIHUV MXULVGLFWLRQ RQ WKH FRXUW RI DSSHDOV DQG GLYHVWV WKH

GLVWULFW FRXUW RI LWV FRQWURO RYHU WKRVH DVSHFWV RI WKH FDVH LQYROYHG LQ WKH DSSHDO´  VHH DOVR 8QLWHG

6WDWHV Y 0DOGRQDGR5LRV  )G   VW &LU   1HYHUWKHOHVV ³LI D WLPHO\ PRWLRQ LV

PDGH IRU UHOLHI WKDW WKH FRXUW ODFNV DXWKRULW\ WR JUDQW EHFDXVH RI DQ DSSHDO WKDW KDV EHHQ GRFNHWHG

DQG LV SHQGLQJ WKH >GLVWULFW@ FRXUW PD\    GHQ\ WKH PRWLRQ´ )HG 5 &ULP 3  D  

       7KH FRXUW WKHUHIRUH WXUQV WR WKH DQDO\VLV RI WKH FRPSDVVLRQDWH UHOHDVH PRWLRQ 3XUVXDQW WR

 86&   F  $  WKH FRXUW PD\ UHGXFH D WHUP RI LPSULVRQPHQW LI LW ILQGV WKDW

³H[WUDRUGLQDU\ DQG FRPSHOOLQJ UHDVRQV ZDUUDQW VXFK D UHGXFWLRQ´ +RZHYHU EHIRUH D GHIHQGDQW

FDQ ILOH D PRWLRQ IRU FRPSDVVLRQDWH UHOHDVH LQ WKH VHQWHQFLQJ FRXUW KH PXVW GHPRQVWUDWH KH ³KDV

IXOO\ H[KDXVWHG DOO DGPLQLVWUDWLYH ULJKWV WR DSSHDO D IDLOXUH RI WKH >%23@ WR EULQJ D PRWLRQ >IRU

FRPSDVVLRQDWH UHOHDVH@ RQ WKH GHIHQGDQW¶V EHKDOI RU WKH ODSVH RI  GD\V >KDV RFFXUUHG@ IURP

UHFHLSW RI VXFK D UHTXHVW E\ WKH ZDUGHQ RI WKH GHIHQGDQW¶V IDFLOLW\ ZKLFKHYHU LV HDUOLHU´ 

86&   F  $  'HIHQGDQW¶V PRWLRQ IDLOV WR HVWDEOLVK WKDW KH H[KDXVWHG DGPLQLVWUDWLYH

UHPHGLHV ZLWK UHVSHFW WR KLV UHTXHVW IRU FRPSDVVLRQDWH UHOHDVH DQG WKH FRXUW ODFNV DXWKRULW\ WR

ZDLYH WKH H[KDXVWLRQ UHTXLUHPHQW 6HH 8QLWHG 6WDWHV Y 5DLD  )G   G &LU  

FI 5RVV Y %ODNH  6 &W    ³>0@DQGDWRU\ H[KDXVWLRQ VWDWXWHV    HVWDEOLVK

PDQGDWRU\ H[KDXVWLRQ UHJLPHV´        $FFRUGLQJO\ WKH FRXUW GHQLHV ZLWKRXW SUHMXGLFH WKH LQVWDQW

PRWLRQ WR WKH H[WHQW GHIHQGDQW LV VHHNLQJ FRPSDVVLRQDWH UHOHDVH

                                                  



           Case 5:18-cr-00113-FL Document 99 Filed 04/29/20 Page 2 of 3
       'HIHQGDQW DOVR UHTXHVWV D FRXUW RUGHU GLUHFWLQJ WKH %23 WR SODFH KLP RQ KRPH FRQILQHPHQW

RU LQ D KDOIZD\ KRXVH 7KH %23 KDV H[FOXVLYH DXWKRULW\ WR GHWHUPLQH GHIHQGDQW¶V SODFH RI

LPSULVRQPHQW LQFOXGLQJ KRPH FRQILQHPHQW DQG WKH %23¶V SODFHPHQW GHFLVLRQV DUH ³QRW

UHYLHZDEOH E\ DQ\ FRXUW´ 6HH  86&   E  VHH DOVR  86&   F SURYLGLQJ WKH

%23 ZLWK GLVFUHWLRQDU\ DXWKRULW\ WR SODFH FHUWDLQ SULVRQHUV LQ KRPH FRQILQHPHQW EXW QRWLQJ

³QRWKLQJ LQ >  F @ VKDOO EH FRQVWUXHG WR OLPLW RU UHVWULFW WKH DXWKRULW\ RI WKH >%23 'LUHFWRU@

XQGHU VHFWLRQ ´  $V D UHVXOW WKH FRXUW LV ZLWKRXW MXULVGLFWLRQ WR RUGHU WKH %23 WR SODFH

GHIHQGDQW RQ KRPH FRQILQHPHQW RU LQ D KDOIZD\ KRXVH 6HH 8QLWHG 6WDWHV Y &DXGOH  ) $SS¶[

  WK &LU   'HIHQGDQW PXVW VXEPLW KLV UHTXHVW IRU KRPH FRQILQHPHQW RU KDOIZD\

KRXVH SODFHPHQW WR %23 RIILFLDOV

       %DVHG RQ WKH IRUHJRLQJ WKH FRXUW '(1,(6 :,7+287 35(-8',&( GHIHQGDQW¶V PRWLRQ

IRU FRPSDVVLRQDWH UHOHDVH RU KDOIZD\ KRXVH SODFHPHQW '(  

       62 25'(5(' WKLV WKH WK GD\ RI $SULO 


                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             /28,6( : )/$1$*$1
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                



           Case 5:18-cr-00113-FL Document 99 Filed 04/29/20 Page 3 of 3
